TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00394-CV


Bonnie Carter, individually, and on behalf of J. C., a minor; Scott Carter, individually, and
on behalf of J. C., a minor; Eleanor Draughn; Andrew Draughn and Susan Draughn,
Appellants

v.

Dustin McManus, Ramzi Abbyad, Jason Nuckolls, Travis McLemore, and Tyler Hunkin,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-04-003460, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The judgment appealed from is not final because it does not dispose of all issues in
the cause below.  Counsel for the Draughn appellants has requested that we abate this appeal while
they seek a severance of the matters appealed from those pending in the cause below.  We grant the
motion and abate the appeal until further order of this Court.


  
						G. Alan Waldrop, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Abated
Filed:   September 22, 2006